OPINION
PER. CURIAM.
Robert Whorton operated a mail-order business from his residence in the Point Lookout West Subdivision in San Jacinto County. The owner’s association, Point Lookout West, Inc., brought suit to enjoin Whorton from operating his business, asserting that Whorton was in violation of deed restrictions limiting the use of the property to residential purposes only. After a bench trial, the trial court refused to wholly enjoin Whorton from operating his business. However, the trial court ordered Whorton to stop shipping or receiving goods at his residence by means of truck lines or parcel post services. Whorton appealed. This court reversed that portion of the trial court’s judgment that enjoined Whorton from shipping and receiving goods at his home, and affirmed the remainder of the judgment. Whorton v. Point Lookout West, Inc., 736 S.W.2d 201 (Tex.App.—Beaumont), rev’d per curiam, 742 S.W.2d 277 (Tex.1987). The supreme court granted application for writ of error of Point Lookout West, Inc., and without hearing oral argument reversed the judgment of this court and remanded the cause for further consideration.1 742 S.W.2d 277; TEX.R.APP.P. 133(b).
The supreme court held our judgment conflicted with Lassiter v. Bliss, 559 S.W.2d 353 (Tex.1977). Neither party requested findings of fact and conclusions of law. Therefore, all questions of fact should have been presumed found in support of the judgment, and the judgment affirmed if it could be upheld on any basis. Lassiter, 559 S.W.2d at 358.
Our previous opinion set forth the pertinent portions of the trial court’s judgment. Whorton, 736 S.W.2d at 201-2. Although the judgment purported to deny all relief to Point Lookout West, Inc., it also reflected the trial court’s unequivocal intention to enjoin Whorton from shipping and receiving goods at his residence in the manner prescribed. A judgment should be construed as a whole toward the end of harmonizing and giving effect to all the court has written. Constance v. Constance, 544 S.W.2d 659, 660 (Tex.1976). The entire content of the written instrument and the record should be considered. Lone Star Cement Corp. v. Fair, 467 S.W.2d 402, 405 (Tex.1971).
Although Point Lookout requested that Whorton be wholly enjoined from operating his business, the trial court evidently concluded that Whorton could, consistently with the deed restrictions, store the goods that he was engaged in selling at his residence. Thus, the trial court denied the relief requested. However, the trial court also apparently found that the ingress and egress of trucks involved an impermissible commercial use of the property, or otherwise violated the restrictions at issue. In light of the record, it is clear that the trial court intended to: (1) deny Point Lookout’s request to wholly enjoin Whorton from op*311erating his business; and (2) grant injunc-tive relief to the extent that it would prevent Whorton from using his home as a shipping and receiving point.
In the absence of any findings of fact and conclusions of law, it was Whor-ton’s burden as appellant to show that the trial court’s judgment was not supported by any legal theory raised by the evidence. Lassiter, 559 S.W.2d at 358. Further, all facts would be deemed found against Whorton and in support of the portion of the judgment from which he appealed. Id.
Accordingly, the judgment of the trial court is affirmed.
AFFIRMED.

. We have literally incorporated much of that opinion into this one.